BREAUX, C. J.
The defendant and three others, to wit, Frank Flournoy, Dallas Flournoy, and Mat Flournoy, were charged with the murder of William Hawkins. They were indicted. The defendants were arraigned and pleaded not guilty, and the ease was assigned for trial.
The defendant Robert Stevenson was found guilty as charged; Frank Flournoy, guilty as charged without capital punishment; Mat and Dallas Flournoy, guilty of manslaughter and recommended to the mercy of the court.
The defendant Stevenson appealed.
The record contains no bill of exceptions, no motion in arrest, no assignment of errors.
We have not found errors sufficient, after an inspection of the record, to warrant us in setting aside the verdict and sentence. There remains only one step for us to take; that is, to affirm the verdict of the jury and sentence and judgment of the court.
It is therefore ordered, adjudged, and decreed that the verdict, sentence, and judgment are affirmed.